Opinion issued December 16, 2014




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-14-00381-CV
                           ———————————
                   KAREY BERNARD STATIN, Appellant
                                        V.
                         INVUM TWO LLC, Appellee


             On Appeal from the County Civil Court at Law No 2
                           Harris County, Texas
                       Trial Court Case No. 1042961


                         MEMORANDUM OPINION

      Appellant, Karey Bernard Statin, has neither paid the required fees nor

established indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1;

see also TEX. GOV’T CODE ANN. §§ 51.207, 51.208, 51.941(a), 101.041 (West

2013), § 101.0411 (West Supp. 2014); Order Regarding Fees Charged in the
Supreme Court, in Civil Cases in the Courts of Appeals, and Before the Judicial

Panel on Multi-District Litigation, Misc. Docket No. 13-9127 (Tex. Aug. 16,

2013). Further, appellant has not paid or made arrangements to pay the fee for

preparing the clerk’s record. See TEX. R. APP. P. 37.3(b). After being notified that

this appeal was subject to dismissal, appellant did not adequately respond. See

TEX. R. APP. P. 5, 37.3(b), 42.3(b), (c).

      On July 22, 2014, appellee filed a motion to dismiss this appeal on the basis

that, among other things, appellant has not paid the required fees. Appellant did not

file a response to the motion to dismiss. The motion to dismiss is granted.

      Accordingly, we dismiss the appeal for nonpayment of all required fees. We

dismiss any other pending motions as moot.

                                   PER CURIAM

Panel consists of Justices Jennings, Massengale, and Brown.




                                            2